Citation Nr: 0501187	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease or arthritis of the multiple joints, to include the 
shoulders, arms, wrists, hands, fingers, ankles, and feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty for over two decades until 
July 1965, when he retired from active service.   

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for arthritis of multiple joints.  Appeal to the 
Board was perfected only with respect to this issue.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

On another matter, the Board notes that the veteran submitted 
a statement in or around July 2002, which apparently was 
intended to be an informal claim seeking increased evaluation 
(or compensable evaluation(s), as applicable), for various 
service-connected disabilities.  He stated: "Back injury, 
cervical spine, neck injury w/ whiplash, hearing loss, eye 
disease, ruptured disc all service connected and have become 
severe with treatment and surgery over the past 30 years."  
Service connection currently is in effect for degenerative 
joint disease of the cervical spine (10 percent disabling as 
of September 1969); and blepharitis of the left eye, 
tinnitus, left ear sensorineural hearing loss, and 
appendectomy scar residuals (all zero percent disabling).  
See June 1999 rating decision.  In a March 2004 brief (see 
bottom of page 2 and top of page 3 of the brief), the 
veteran's representative clarified that, through the July 
2002 statement, the veteran intended only to seek increased 
evaluations (or compensable ratings, as applicable) for the 
service-connected disabilities.  At the October 2004 hearing, 
however, the veteran indicated a desire to reopen his claim 
for entitlement to service connection for a low back 
disorder.  See hearing transcript, p. 2.  Accordingly, these 
matters are REFERRED to the RO for appropriate action.    


FINDINGS OF FACT

1.  VA's duties to notify and assist, consistent with the 
Veterans Claims Assistance Act, VA regulations implementing 
VCAA, and controlling law, have been met.

2.  Degenerative joint disease or arthritis of the multiple 
joints is not shown in service.  

3.  Medical evidence of record fails to establish an 
etiological link between active service, or any incident or 
injury therein, or any service-connected disorder or disease 
and degenerative joint disease or arthritis of multiple 
joints.     

4.  Degenerative joint disease or arthritis of the multiple 
joints is not shown to have manifested to a compensable 
degree within one year following discharge.  


CONCLUSION OF LAW

The veteran's degenerative joint disease or arthritis of the 
multiple joints, to include the shoulders, arms, wrists, 
hands, fingers, ankles, and feet, was neither incurred in 
active service, nor is it proximately due to, or the result 
of, a service-connected disorder or disease.  Nor can it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a), 3.326(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  The record includes 
the October 2001 "Report of Contact" record (ROC), which 
apparently documents a telephone conversation between an RO 
representative and the veteran.  This record indicates that 
the RO representative advised the veteran that VA has a duty 
to assist him in claim development and that a written VCAA 
letter would be sent to him.  As further shown on the ROC, 
the veteran reported receipt of medical care for the claimed 
disability at the Nashville, Tennessee, VA medical center 
(VAMC) from January 2000 forward.  

The RO sent the veteran a VCAA letter in September 2001, 
referring to the August 2001 telephone conversation with an 
RO representative.  This letter discussed the veteran's and 
VA's respective responsibilities in claim development and 
what the evidence must show to establish entitlement to 
compensation benefits based on a service-connected 
disability; explained that the Nashville, Tennessee, VAMC 
records dated in January 2000 forward have been requested; 
and asked the veteran to provide additional relevant medical 
evidence or tell the RO about where he received private 
medical care, if any, for the claimed arthritic condition.  

Apparently in response to the September 2001 letter, the 
veteran wrote that he was treated for arthritis at the 
Blanchfield Army Community Hospital, in Fort Campbell, 
Kentucky, and at the Nashville, Tennessee, VAMC.  He also 
requested a review of his case by a Decision Review Officer 
of the RO.  In October 2001, the RO advised the veteran in 
writing that it had requested all records from August 1965 
forward (that is, all post-separation records) from both 
facilities.  The record includes a written response from the 
Blanchfield facility indicating that it has no medical 
records pertaining to the veteran.  As for the Nashville, 
Tennessee, VAMC records, a November 2001 Decision Review 
Officer's conference report indicates that it was agreed 
(with the veteran's representative participating) that the RO 
would obtain all VA medical records dated from April 23, 1999 
forward.  The claims folder contains VA medical records dated 
from the mid-1990s forward, apparently consistent with this 
agreement. 

In addition, through the February 2003 Supplemental Statement 
of the Case (SSOC), the RO provided the veteran a status of 
the claim; explained what additional development had been 
undertaken to date; and explained why the claim remains 
denied.  It is noted that the SSOC included 38 C.F.R. 
§ 3.159, which explains the veteran's and VA's claim 
development responsibilities and includes a provision 
requiring VA to ask the veteran whether he has any evidence 
in his possession pertinent to the claim, and 38 U.S.C.A. 
§§ 5106 and 5107, concerning the veteran's and VA's 
respective responsibilities in claim development.  



After the SSOC was sent to the veteran, the veteran responded 
in writing, in April 2003, that he has no additional evidence 
to submit in support of his claim.  In October 2004, the 
veteran testified at a videoconference Board hearing before 
the undersigned Acting Veterans Law Judge.  Shortly 
thereafter, the veteran, through his representative, 
submitted additional medical evidence for Board 
consideration, along with an affirmative waiver of his right 
to have the RO initially review this evidence.     
        
Thus, in sum, through the October 2001 ROC, September 2001 RO 
letter, November 2001 Decision Review Officer's conference 
report, and February 2003 SSOC, VA provided the veteran ample 
notice of what is needed to substantiate a service connection 
claim, the veteran's and VA's respective responsibilities in 
claim development, what evidence has been obtained, and what 
additional evidence is needed.  The veteran also was 
specifically asked to provide any relevant evidence, and he 
responded to the inquiry.  

The VCAA notice apparently was accomplished in this case with 
a combination of various forms of communication, as discussed 
above, after the issuance of the rating decision from which 
this appeal arises (issued in June 1999), and not with a 
single, complete pre-AOJ decision notice.  These concerns 
constitute, at most, a technical defect that posed no 
prejudice to the veteran.  First, VCAA was not enacted until 
November 2000, well after the issuance of the rating decision 
giving rise to this appeal, and thus, no VCAA notice was 
required at the time the decision was issued.  For the same 
reason, the October 1999 SOC and March 2000 SSOC, both pre-
dating VCAA, did not specifically discuss duties to notify 
and assist consistent with VCAA.  During the appeal period, 
after enactment of the law, VA gave the veteran appropriate 
notice of VCAA requirements, and he had ample opportunity 
during this period to provide relevant evidence or to ask VA 
for assistance in obtaining such evidence.  He also had an 
opportunity to provide testimonial evidence, and chose to 
exercise this right at a Board videoconference hearing.  
Further, the veteran's representative submitted evidence 
(initial RO review waived) as recently as in early December 
2004, indicating desire for appellate review.  Neither the 
veteran nor his counsel has argued that the current record is 
deficient with respect to relevant evidence due to a VCAA 
notice defect.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted, 
where, as here, VCAA was not even in effect at the time of 
issuance of the initial unfavorable AOJ decision.  The Board 
has conducted such an evaluation here and has determined that 
adequate notice was provided, as set forth above.  The record 
is not incomplete due to VA action or inaction with respect 
to VCAA notification.  

As for the duty to assist, it is noted, again, that the RO 
obtained relevant records, which include service medical 
records and post-service medical records, and associated them 
with the claims folder.  The veteran was afforded an 
appropriate VA C&P medical examination.  He was given an 
opportunity to provide testimonial evidence via 
videoconference.  Nothing in the record indicates that the 
veteran had identified relevant records for which he wanted 
VA's assistance in obtaining to which the VA failed to 
respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
the disability in question is manifested to a compensable 
degree within a year after separation from active duty.  38 
C.F.R. 
§§ 3.307, 3.309 (2004).  

Further, service connection is permissible under 38 C.F.R. 
§ 3.310(a) (2004), where evidence shows that a disability is 
proximately due to, or the result of, service-connected 
disability (secondary service connection).  Secondary service 
connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran is to be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

III.  Evidence

In various written statements submitted in support of his 
claim, the veteran maintains that he now has arthritic 
symptoms in various joints due to active service, but in 
particular, to an in-service automobile accident and/or a 
neck injury.  See August 1998 application for compensation 
benefits.  The veteran also repeatedly has recounted his 
participation in parachute jumps during active service 
(reportedly for some three years), which the Board interprets 
as the veteran's belief that this activity might have caused 
or contributed to arthritis.  See Board hearing transcript, 
pp. 3, 7; notice of disagreement.  Further, at the Board 
hearing (see transcript, pp. 4-5), the veteran maintained 
that he had arthritic pains before he retired from the 
military and that he had no injuries in the course of 
performing his civilian job as a letter carrier for the U.S. 
Postal Service, other than a dog bite.         

The Board further notes that service-connection is in effect 
for degenerative joint disease of the cervical spine, 
previously evaluated as herniated nucleus pulposus, with a 10 
percent evaluation in effect therefor, effective in September 
1969.  Service medical records (discussed more specifically 
below) document the veteran's participation in parachute 
jumps during active duty, and they indicate that this 
activity was the cause of the veteran's cervical spine 
problems.  

As documented in the initial service entrance medical 
examination report dated in February 1943, the veteran was 
accepted into service with essentially normal clinical 
findings as to the musculoskeletal system, with the exception 
of scoliosis and depressed arches (neither reportedly was 
symptomatic at that time).  Given the veteran's lengthy 
period of service, the service medical records include 
numerous subsequent medical examination reports dated through 
April 1965, when the veteran had a service retirement medical 
examination performed.  

A May 1943 medical record indicates that the veteran reported 
a laceration on the right wrist and thumb, but no information 
is given about the nature of the injury that might have 
caused the laceration, nor about specific treatment provided 
therefor.  Also in May 1943, the veteran reported having 
injured his foot (it is not clear which foot was injured) 
when he struck the foot in a hole on a ship deck and fell.  
The record merely states that treatment was given, but no 
other details are provided about this incident or whether the 
injury became symptomatic thereafter.  

A 1948 record indicates a diagnosis of back sprain that 
reportedly occurred during weight-lifting, but no specific 
information is given about treatment provided, or as to 
whether the veteran had continuing back sprain symptoms 
following this incident. 

In a January 1961 report of medical examination, the veteran 
indicated that he had "foot trouble," but did not specify 
as to the nature of the problem.  In the same examination 
report, there is a notation about prolonged marching, which 
could be related to the reported "foot trouble," but it is 
unclear from the record as to what the foot problem was or 
whether there was any relationship between the reported foot 
trouble and marching activities.  The veteran checked the box 
indicating "foot trouble" again, in an April 1965 report of 
medical history; however, no further additional information 
is given about the nature of the foot problem.    

In December 1961, the veteran reported having struck his 
right hand in a judo self-defense class; tenderness was noted 
along the fifth "MP joint" on the hand.  A December 1961 X-
ray report documents trauma to the right fifth finger, 
apparently referring to the self-defense class injury, but it 
is further noted that no fracture was demonstrated.  

A June 1962 X-ray report documents a complaint of right 
forearm crepitus and swelling.  However, X-ray findings were 
deemed to be normal.    

In February 1963, the veteran reported "generalized aching" 
in the joints, along with chills.  However, there is no 
evidence in the service medical records that these symptoms 
were deemed to be arthritic in nature, or related to a bone 
or joint abnormality.       

Service medical records dated in September 1964 indicate that 
the veteran had a whiplash injury in 1952 due to an 
automobile accident (the car in which the veteran was riding 
reportedly was struck from behind by a truck).  The veteran 
apparently had some cervical spine and leg symptoms (pain 
primarily) as a result of this incident, but there is no 
indication in the service medical records that this incident 
resulted in injuries specifically to the shoulders, arms, 
wrists, hands, fingers, ankles, or feet.  In the April 1965 
report of medical examination (retirement), the veteran again 
reported having had a whiplash injury in 1952, apparently 
referring to the automobile accident.  However, no additional 
details are provided as to this injury in the examination 
report.  Significantly, it is noted that this report 
documents nothing abnormal or symptomatic concerning the 
shoulders, arms, wrists, hands, fingers, ankles, or feet, at 
the time of retirement.  Nor does it indicate that the 
veteran had any symptoms related to the above-described in-
service incidents at the time of the retirement medical 
examination. 

Pertinent post-service medical evidence includes an April 
1999 VA C&P orthopedic examination, completed to evaluate the 
extent of disability of the service-connected degenerative 
joint disease in the cervical spine.  It does not address 
arthritis of joints other than in the cervical spine, and no 
opinion is given as to whether the cervical spine disability 
has affected, or could affect, other joints that are the 
subject of this appeal.

VAMC treatment records dated from the mid-1990s forward also 
are of record.  They document the veteran's complaints of 
pain, stiffness, and swelling in various joints, determined 
to be due to degenerative joint disease or arthritis.  They 
also include X-ray reports dated within the last several 
years, which indicate, among other things, mild degenerative 
arthritis in the acromioclavicular joint (left shoulder) and 
mild degenerative arthritis in the carpal-metacarpal joint of 
the right thumb.     

The April 2002 VA C&P orthopedic examination report, issued 
by a VA physician who had reviewed the veteran's medical 
history as documented in the claims folder, reflects the 
veteran's complaints of persistent pain in the shoulders, 
hands, low back, and feet, with pain particularly bothersome 
in the left thumb and feet.  The examiner notes that VA X-ray 
reports dated within the last few years demonstrate 
degenerative changes in the joints consistent with 
osteoarthritis in the shoulders, feet, and neck.  The 
examiner opined that it is "more likely but not" that 
complaints of joint pain are related to degenerative joint 
disease, osteoarthritis, secondary to the aging process.     

Finally, also submitted was a September 2004 magnetic 
resonance imaging (MRI) report from a private medical 
facility documenting an impression of mild lower lumbar spine 
spondylosis and degenerative disc disease.  No information as 
to joints other than those the spine is given therein. 
    
IV.  Analysis

The Board acknowledges that the evidence, as discussed above, 
amply demonstrates the occurrence of various in-service 
events, including substantial parachute-jump activities and a 
1952 automobile accident, that are pertinent to an evaluation 
of this claim.  The evidence also demonstrates that the 
veteran now has, and has complained of for some time, 
arthritic joints.  The Board finds the veteran's testimony 
and written statements as to his in-service activities and 
current symptoms competent and credible.      

The crux of this claim, however, is whether the evidence 
demonstrates an etiological, or causal, relationship between 
active service and current arthritic disability, to include a 
relationship between a service-connected disease or disorder 
and the current disability.  Such evidence is in the province 
of medical professionals qualified to opine on such a matter, 
through education, training, or other specialized knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  Thus, while the Board finds competent 
and credible the veteran's various statements and hearing 
testimony on his longstanding arthritic symptoms, the Board 
finds the medical evidence of record on the issue of 
causation persuasive.  Here, a VA C&P examiner has opined, 
after a review of the veteran's medical history, that his 
arthritis to the variously described joints is due to the 
aging process.  No etiological link between active service or 
service-connected cervical spine disability is established by 
competent medical evidence.         

Moreover, there is no medical evidence documenting 
manifestation of a chronic disease process during service, 
related specifically to the joints at issue.  Thus, while the 
veteran's own statements as to arthritic problems over the 
years could be the basis for a finding of "continuity of 
symptomatology," there still is required evidence of 
etiology.  See 38 C.F.R. § 3.303(b) (2004) and  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (Evidence of a 
chronic condition, in general, must be medical, unless it 
relates to a condition to which lay observation is competent.  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that 
establishes an etiological link between the current condition 
and the symptomatology.)  As discussed in the preceding 
paragraph, there is no favorable medical opinion on 
causation.

Finally, there is no medical evidence of the manifestation of 
arthritic joints to a compensable degree within one year 
after discharge (in 1965).  The earliest such evidence is 
dated decades after separation.  Therefore, the Board finds 
presumptive service connection is also not warranted.

In conclusion, with no competent medical evidence linking 
current arthritic joint problems to active service or 
service-connected cervical spine disability, or documenting 
arthritic or degenerative changes in the joints within one 
year after discharge, service connection is not permissible 
on a direct, secondary, or presumptive basis.  With the 
preponderance of the evidence against the claim, the benefit-
of-reasonable doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for arthritis of the multiple joints, to 
include the shoulders, arms, wrists, hands, fingers, ankles, 
and feet, is denied.



	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


